This opinion was
 yHKEEv
    ' IN CLEma OFFICE   X
                                                               filed for record
                                                           atXa»von
•umsEcoum;enoE OF\Mik8HMsraN

                  M                                          Susan L. Carlson
                                                            Supreme Court Clerk
         CHIEF JUSTKE



   IN THE SUPREME COURT OF THE STATE OF WASHINGTON


    CERTIFICATION FROM THE UNITED
    STATES DISTRICT COURT FOR THE
    WESTERN DISTRICT OF WASHINGTON                         No. 96304-5
    IN
                                                             En Banc


    MONEY MAILER, LLC,
                                                   Filed    SEP 1 9
                        Plaintiff,



    WADE G. BREWER,

                        Defendant.




    WADE G. BREWER,

                        Counterclaim Plaintiff,
             V.



    MONEY MAILER, LLC, and MONEY
    MAILER FRANCHISE CORP, a Delaware
    corporation.

                        Counterclaim Defendants.
 Money Mailer, LLC v. Brewer(Wade G.), No. 96304-5


          WIGGINS, J.—The United States District Court for the Western District of

 Washington asks us to answer two certified questions about the meaning of "fair and

reasonable price" in ROW 19.100.180(2)(d), part of the Franchise Investment

Protection Act (PIPA):

      [(1)] For purposes of FIPA's prohibition on selling "to a franchisee any
      product or service for more than a fair and reasonable price"
      (ROW 19.100.180(2)(d)), may the franchisee rely on the price at which
       the franchisor is able to obtain the product or service in the absence of
       evidence indicating that the price was not a true market price?

      [(2)] Does a franchisor violate ROW 19.100.180(2)(d) as a matter of law
      when it charges the franchisee twice what it pays for a product or
       service?

Order Certifying Questions to the State Supreme Ct. Money Ma/Ve/"Certification Order)

at 4-5.


       In answering these questions, we first define "fair and reasonable price" as a

question of fact regarding what prudent franchisors and franchisees in similar

circumstances would consider an appropriate price. In light of this definition, we

answer both questions in the negative. We hold that (1) the fair and reasonable price

is not inherently established by the price at which the franchisor obtains the good and

(2) a franchisor does not violate the FlPA as a matter of law by selling a product or

service to a franchisee for twice the price at which the franchisor obtained it.
Money Mailer, LLC v. Brewer(Wade G.), No. 96304-5

                          FACTS AND PROCEDURAL HISTORY

       In   2011,     Money      Mailer^    and    Wade      Brewer      entered     a   10-year

franchisor/franchisee relationship. Money Mailer, LLC v. Brewer, 2018 WL 3156901,

at *2 (W.D. Wash. June 28, 2018)(Order Granting in Part Brewer's Mot. for Summ.

J.). Money Mailer is an "envelope-based direct marketing company" whose

franchisees sell local businesses advertisement space in Money Mailer's shared

envelopes, which are mailed to potential customers in the area. Appellants' Opening

Br. on Certified Questions (Appellant's Br.) at 4-6. Money Mailer requires its

franchisees to enter into contracts with Money Mailer for services related to "'printing

and inserting advertisements into shared mail envelopes.'" Money Mailer, 2018 WL
3156901, at *2.

       In 2015, Money Mailer sued Brewer in federal district court, alleging breach of

contract and nearly $2 million in damages. Brewer counterclaimed against Money

Mailer, arguing, among other things, that Money Mailer had violated the FlPA by

selling him "products and services . . . at more than a fair and reasonable price,"

contrary to ROW 19.100.180(2)(d).

       Brewer moved for partial summary judgment on the alleged FlPA violation. The

district court found it undisputed that Money Mailer sold printed advertisements to

Brewer at twice the price at which Money Mailer obtained and/or produced them.


■' Brewer counterclaimed against both Money Mailer LLC and Money Mailer Franchise
Corporation. Due to the "significant organizational overlap" between the companies, the district
court treated them as one entity for purposes of the FiPA. Money Mailer, LLC v. Brewer, 2018
WL 3156901, at *2 (W.D. Wash. June 28, 2018) (Order Granting in Part Brewer's Mot. for Summ.
J.). The two organizations did "not dispute that they operate as one for the purposes of FiPA." Id.
We adopt the Money Mailer reference to both organizations herein.
Money Mailer, LLC v. Brewer(Wade GJ, No. 96304-5


Money Mailer, 2018 WL 3156901, at *2. The court found that this markup violated

RCW19.100.180(2)(d)as a matter of law and, on this ground, granted in part Brewer's

summary judgment motion. Id. at *3-4.

       In concluding that Money Mailer's behavior violated the FlPA, the district court

relied on two conclusions regarding Washington law:

       First, the Court impliedly found that a franchisee may generally rely on
       the price at which a franchisor purchased a particular good or service to
       show what the "fair and reasonable price" for that service is. Second, the
       Court found that selling a franchisee a particular good or service for twice
       what it cost the franchisor is not a "fair and reasonable price" and violates
       FlPA as a matter of Washington law.

Money Mailer Certification Order at 4. After denying Money Mailer's motion for

reconsideration and/or interlocutory review, the district court certified two questions to

this court, asking us to clarify whether those two rules of law are correct. Id. at 4-6.

       The district court first asks:

       For purposes of FIPA's prohibition on selling "to a franchisee any product
       or   service    for   more       than   a   fair   and   reasonable      price"
      (RCW 19.100.180(2)(d)), may the franchisee rely on the price at which
      the franchisor is able to obtain the product or service in the absence of
      evidence indicating that the price was not a true market price?

Id. at 4. Recognizing that Washington law differs from many states in the protection it

allows to franchisees, the court "impliedly found that a franchisee may generally rely

on the price at which a franchisor purchased a particular good or service to show what

the 'fair and reasonable price' for that service is." Id. Put differently, this question asks.

Is the price at which the franchisor obtains the good or service inherently the fair and

reasonable price? See Allen v. Dameron, 187 Wash. 2d 692, 701, 389 P.3d 487(2017)
Money Mailer, LLC v. Brewer(Wade G.), No. 96304-5


("We have the authority to reformulate certifiecl questions." (citing Danny v. Laidlaw

Transit Servs., Inc., 165 Wash. 2d 200, 205, 193 P.Sd 128 (2008)(plurality opinion))).

       The district court next asks:

       Does a franchisor violate RCW 19.100.180(2)(d) as a matter of law when
       It charges the franchisee twice what It pays for a product or service?
Money Ma/7erCertification Order at 4-5. This question Is drawn from the district court's

second finding that "selling a franchisee a particular good or service for twice what It

cost the franchisor Is not a 'fair and reasonable price' and violates FlPA as a matter

of Washington law." Id. at 4.

       Both questions are questions of law. The federal court has asked us to resolve

only those questions of law. See id. at 4-6. We therefore resolve only whether the

district court correctly Interpreted Washington law; we do not resolve whether

summary judgment was proper under the facts of this case. Resolving the questions

In this manner, we answer no to both.

                                STANDARD OF REVIEW

       We review certified questions from federal courts de novo. Broughton Lumber

Co. V. BNSF Ry. Co., 174 Wash. 2d 619, 624, 278 P.Sd 173 (2012)(citing Bradburn v.

N. Cent. Reg'l Library Diet., 168 Wash. 2d 789, 799, 231 P.3d 166 (2010)). Legal Issues

In certified questions are not considered In the abstract but are based on the record

provided by the federal court. Id. (citing Bradburn, 168 Wn.2d at 799 (citing

RCW 2.60.030(2))). We review questions of statutory Interpretation de novo. Dep't of

Ecology v. Campbell & Gwinn, LLC, 146 Wash. 2d 1, 9, 43 P.3d 4(2002).
Money Mailer, LLC v. Brewer(Wade G.), No. 96304-5


                                       ANALYSIS

       This case presents, at its core, a question of statutory interpretation: What is

the meaning of "fair and reasonable price" in the FlPA? We first define "fair and

reasonable price," and then we apply that definition to answer the certified questions.

  I.   "Fair and reasonable price" is a question of fact regarding what prudent
       franchisors and franchisees in similar circumstances would regard as an
       appropriate price

       Both certified questions involve the meaning of RCW 19.100.180(2)(d).

Located in the portion of the FlPA governing the "[r]elation between franchisor and

franchisee," section .180 reads:

             (2) For the purposes of this chapter and without limiting its general
       application, it shall be an unfair or deceptive act or practice or an unfair
       method of competition and therefore unlawful and a violation of this
       chapter for any person to:



             (d) Sell, rent, or offer to sell to a franchisee any product or service
       for more than a fair and reasonable price.

RCW 19.100.180(2)(d).

       This section does not define "fair and reasonable price." Nor does the

definitions section of the FlPA. RCW 19.100.010. Indeed, no portion of Title 19 RCW

defines "fair and reasonable price," though the term recurs throughout. See, e.g.,

RCW 19.120.080(2)(c). In Nelson v. National Fund Raising Consultants, Inc., we

discussed "fair and reasonable price"—but offered no definition of the phrase. 120
Wash. 2d 382, 842 P.2d 473 (1992). Lacking an explicit statutory or case law definition,

we turn to the principles of statutory interpretation for guidance.
Money Mailer, LLC v. Brewer(Wade G.), No. 96304-5


      The goal of statutory interpretation is ascertaining and carrying out the intent of

the legislature. Campbell & Gwinn, 146 Wash. 2d at 9-10. We first look to the plain

meaning of the statutory language. Id. at 10. Plain meaning comes from the statutory

text itself as well as related statutes. Id. at 11-12. We employ legislative history to

clarify any ambiguity of the plain meaning of the language. Id. at 12.

       Here, both the plain language and the legislative history support the conclusion

that "fair and reasonable price" is a question of fact regarding what prudent franchisors

and franchisees in similar circumstances would regard as an appropriate price. The

circumstances relate to market forces.

   A. Plain language

      The plain language of the statute indicates, first and foremost, that whether a

price is "fair and reasonable" is a question of fact. The legislature chose, in crafting

the FIFA, to use the word "reasonable." The word "reasonable" has a long history in

our jurisprudence, consistently invoking questions of fact. See, e.g., Wuthrich v. King

County, 185 Wash. 2d 19, 27, 366 P.3d 926 (2016) ("Whether the roadway was

reasonably safe and whether it was reasonable for the County to take (or not take)

any corrective actions are questions of fact . . . ."); Bodin v. City of Stanwood, 130
Wash. 2d 726, 735-36, 927 P.2d 240(1996)(citing Gordon v. Deer Park Sch. Dist. No.

414, 71 Wash. 2d 119, 122, 426 P.2d 824 (1967)("Whether one who is charged with

negligence has exercised reasonable care is a question of fact for the jury.")); Wood

V. City of Seattle, 57 Wash. 2d 469, 471-72, 358 P.2d 140(1960)("Whether a person's

conduct has met the reasonably prudent man test is a question of fact for

determination by the jury . . . ." (citing West v. Mount Vernon Sand & Gravel, Inc., 56
Money Mailer, LLC v. Brewer(Wade G.), No. 96304-5


Wn.2d 752, 355 P.2d 795 (1960))). Therefore, by using the word "reasonable" here,

the legislature intended that whether a price is "fair and reasonable" is a question of

fact.


        The term "fair and reasonable" also indicates that subsection .180(2)(d)invokes

a question of fact. Federal courts, as well as the courts of other states, have repeatedly

made clear that determinations of what is "fair and reasonable" are questions of fact.^

Indeed, treating questions of what is "fair and reasonable" as questions of fact goes

back centuries.^ While our courts have not explicitly held that "fair and reasonable"

invokes a question of fact, the legislature's use of the term supports the conclusion

that whether a price is "fair and reasonable" is a question of fact.

        The use of "reasonable" has a further implication: it indicates that a fact finder

must adopt the perspective of a prudent person under the circumstances when

determining whether a price is "fair and reasonable." At common law, we have long

employed the word "reasonable" in the phrase "reasonable care," which means the

care that "a reasonably prudent person would have exercised under the same or




^ E.g., Minn. Lawyers Mut. ins. Co. v. Comm'r, 285 F.3d 1086, 1092 (8th Cir. 2002) ("The
determination of a fair and reasonable estimate of a taxpayer's unpaid losses is essentially a
valuation issue and a question of fact.'" (quoting Hanover ins. Co. v. Comm'r, 598 P.2d 1211,
1220 (1st Cir. 1979))); Porter v. Toledo Wimsett Fin. & Thrift Co., 13 Ohio L. Abs. 509, 510 (Ohio
Ct. App. 1933) ("[T]he test to be applied to a sale of this character is whether the sale
was fair and reasonable and the price what could be reasonably expected. This was
a question of fact to be determined by a jury." (citation omitted)).
^ E.g., Huffv. Wolfe, 48 111. App. 589, 591-92 (1893)("Whether the amount agreed upon by the
parties in this case as the proper'fees and compensation' of the guardian was fair and reasonable,
was practically the sole contention presented to the jury. It was a question of fact."); Kent v.
Pheips, 2 Day 483, 483 (Conn. 1807) ("[Wjhether such charge was fair and reasonable is
a question of fact to be left to the jury.").
Money Mailer, LLC v. Brewer(Wade G.), No. 96304-5


similar circumstances." Chadwickv. Ek, 1 Wash. 2d 117, 129, 95 P.2d 398(1939)(citing

Scott V. Pac. Power & Light Co., 178 Wash. 647, 35 P.2d 749(1934); N. Coast Power

Co. V. Cowlitz, Chehalis & Cascade Ry., 108 Wash. 591, 185 P. 615 (1919)).

Therefore, a price is fair and reasonable when it accords with a price acceptable to a

prudent person in similar circumstances.

       But here, what are these similar circumstances? Plainly, the sale of products or

services to a franchisee within a franchise relationship is such a circumstance. See

RCW 19.100.180(2)(d). We must therefore ask what a prudent franchisor and

franchisee would look to in the course of such a sale and what they would consider to

determine whether a sale is fair and reasonable.

       The term expresses what prudent parties would look to In considering the

fairness and reasonableness of a sale: the current market. Definitions of terms similar

to "fair and reasonable price" show the importance of taking the current market into

account. The revised fourth edition of Black's Law Dictionary, which was current at

the time the FlPA was passed, defines "fair and reasonable value" as "the best price

obtainable at a voluntary sale." Black's Law Dictionary 714 (rev. 4th ed. 1968).

Black's similarly defines "fair market value" as the "[p]rice at which a willing seller and

willing buyer will trade." id. at 716.

       In its 11th edition, Biack's equates "value" to "price." Black's Law Dictionary

1864 (11th ed. 2019) (defining "value" as "[t]he monetary worth or price of

something"). It defines "fair value" as "[a]n estimate of a good, service, or asset's

potential price, based on a rational and unbiased assessment of the amount at which

it could currently be bought and sold between willing parties." id. at 1865. The 11th
Money Mailer, LLC v. Brewer(Wade G.), No. 96304-5


edition also states that "fair market value" is equivalent to "fair and reasonable value,"

and defines both as "[t]he price that a seller is willing to accept and a buyer is willing

to pay on the open market and in an arm's-length transaction; the point at which supply

and demand intersect." Id. These definitions demonstrate the importance of taking the

market into account.


   B. Legislative History

      The legislative history of the FlPA resolves whatever ambiguity remains in the

language of subsection .180(2)(d). See Campbell & Gwinn, 146 Wn.2d at 12(we turn

to legislative history to resolve ambiguity in the plain language of statutes). The

legislative history of subsection .180(2)(d) confirms the importance of the marketplace

in resolving whether a price is fair and reasonable. The legislature explained that

      [r]equiring fair and reasonable prices on all charges will give the
      franchisors flexibility necessary for price [fluctuations] but deny to them
      the current power of unilateral price changes. Such power is particularly
       vicious when combined with any variation of the exclusive supply
       contract.


Comments on the Proposed Investment Franchise Act, S.B. 755, 42d Leg., 1st Ex.

Sess.(Wash. 1971) on file with Wash. State Archives. In other words, the legislature

intended for the prices to vary based on "fluctuations," presumably those of the

market, and did not intend to give franchisors free reign to set any price they choose.

       Comments by a draftsperson of the FlPA also support this conclusion.

Discussing the change in an early draft of the FlPA from "except af a fair and

reasonable price to "more than a" fair and reasonable price (emphasis added), a

draftsperson explained that the new language




                                            10
Money Mailer, LLC v. Brewer(Wade G.), No. 96304-5


       more clearly reflected our Intent of allowing the industry to determine
       through the supply and demand mechanisms a reasonable price and
       then prohibiting the sale of products or services for more than that price
       by the franchisor to the franchisee rather than to prescribe a price at
       which the franchisor can sell products or services to the franchisee.

James Fletcher, Franchise Investment Protection Act 37 (1971) (unpub. research

paper, Univ. of Wash. Sch. of Law)(on file with the Wash. State Law Library) Thus

the market price ("supply and demand mechanisms")is to be taken into consideration.

But no particular price is mandated.

    C. Determining a "fair and reasonabie price"

       The plain language and the legislative history of the FlPA make clear that a

broad understanding of the market and market forces must inform a fact finder

determining whether prices are fair and reasonable under the FlPA. A fact finder must

take into consideration market forces writ broadly. This includes what the district court

relied on—the price at which the franchisor acquired the products or services—but

reaches beyond. The prices of competitor franchisors should be taken into account,

including whether the prices of all franchisors are the same. So, too, should the

statements of profit margin made by the franchisor."^

       Other relevant factors include the franchisor's charges to other franchisees for

the same or similar products or services; what other similarly situated franchisors

charge similarly situated franchisees for the same or similar products or services;

business and industry practices; the price the franchisor pays for the products or

services; and the price at which the franchisee could obtain the same or equivalent


  Of course, this is information that will likely be in the possession of the franchisor, not the
franchisee, but it might be available to the franchisee in the normal course of discovery.


                                                11
Money Mailer, LLC v. Brewer(Wade G.), No. 96304-5

products or services elsewhere, including in an arnn's-length deal on the open market.
There are other, less tangible market forces at work as well. For Instance, the fact

finder should consider the value that the franchisor adds to the product or service, If

any.

       Other market forces can apply; this list Is not exhaustive. Nor Is It exclusive or

mandatory: not every,factor need be referenced or used.

       These factors allow the finder of fact to take complex scenarios Into account.

For example. If the franchisor obtains a product for price x, and the franchisee could

only obtain It on the open market for 5x, then selling It at the price of 2x might not be

unfair or unreasonable—but If all other similarly situated franchisors are selling It for

1.5x, then the price of 2x may be unfair or unreasonable.

       Money Mailer has a different view of the meaning of "fair and reasonable price,"

arguing that a "fair and reasonable price" Is determined solely by the market price of

the product or service at a comparable level of distribution. Appellant's Br. at 22-23.

Under this proposed definition, a price Is fair and reasonable If It Is at or below the

price at which the franchisee could otherwise obtain the goods. Id. at 31.

       Money Mailer makes no textual argument supporting Its definition of "fair and

reasonable price."® It Instead provides us with ample reason to reject Its rule. Money


® in its briefing before this court. Money Mailer argued that this definition came from the meaning
of "bona fide wholesale price," found in subsection .010(8) of the FlPA—a term that. Money Mailer
argued, is equivalent to "fair and reasonable price." Appellant's Br. at 17-19; Appellant's Answer
to Amicus at 16. These arguments were misguided as the statute provides no reason to connect
the terms. In any event, at oral argument. Money Mailer expressly disclaimed any link between
"fair and reasonable price" and "bona fide wholesale price." Wash. Supreme Court oral argument,
Money Mailer, LLC v. Brewer, No. 96304-5 (Mar. 19, 2019), at 1 min., 16 sec. (noting its


                                                12
Money Mailer, LLC v. Brewer(Wade G.), No. 96304-5


Mailer argues at length that per se rules are inappropriate in this context, noting that

per se rules '"almost always tend to restrict competition and decrease output.'" Id. at

38(quoting Leegin Creative Leather Prods. Inc. v. PSKS, Inc., 551 U.S. 877, 886, 127
S. Ct. 2705, 168 L. Ed. 2d 623 (2007)). Yet Money Mailer offers a per se rule of its

own: under Money Mailer's definition, any price at or below the price available to the

franchisee on the open market is fair and reasonable per se. The concerns Money

Mailer cites against applying per se rules in this situation—for instance, that a "per se

rule is appropriate only after the courts have weighed all of the circumstances and

amassed considerable experience with [the issue]"—militate against Money Mailer's

rule, as well. Id. at 39. Adopting Money Mailer's definition would "not be based on any

history or experience, but instead on an arbitrary assumption": the assumption that

nothing matters but the price at which the franchisee could itself obtain the product or

service. Id.

       We agree with Money Mailer and decline to "replace[][a]factual and reasoned

inquiry with [a] simplistic formula[ ]." Id. While the price at which a franchisee could

otherwise obtain the goods is certainly a factor in whether a price is fair and

reasonable, it alone does not resolve whether a price is "fair and reasonable." The

FlPA requires consideration of other facts, as the discussion above makes clear.

       Brewer also argues for a rule that lacks support from the case law. Brewer

states that we "need only determine what a 'fair and reasonable price' is not." Resp't's



argument is "separate from" any connection between "fair and reasonable price" and "bona fide
wholesale price"), video recording by TVW, Washington State's Public Affairs Network,
http://www.tvw.org. We therefore do not consider what "bona fide wholesale price" means.



                                             13
 Money Mailer, LLC v. Brewer(Wade G.), No. 96304-5


 Br. at 13. In that vein, Brewer argues that "any markup of goods or services" violates

the "fair and reasonable price" provision of subsection .180(2)(d). Id. at 14.

       Brewer's rule would mean that the price paid by the franchisor—and every

advantage the franchisor had in getting such a price—must be passed on to the

franchisee. Wash. Supreme Court oral argument, Money Mailer, LLC v. Brewer, No.

96304-5 (Mar. 19, 2019), at 35 min., 45 sec., video recording by TVW, Washington

State's Public Affairs Network, http://www.tvw.ora. We need not delve into the details

of economics to observe the problems with such a rule. First, from a plain language

and legislative history standpoint, there is no reason to think the legislature Intended

"fair and reasonable price" to mean "the price at which the franchisor obtained the

goods." Had the legislature meant for Brewer's interpretation to be the rule, it would

have said so. Second, prices are raised between differing levels of distribution

frequently: for Instance, a wholesaler charges a retailer a higher price than the

wholesaler paid the supplier for the goods. True, a franchisor-franchisee relationship

is not identical to a wholesaler-retailer relationship; it is for such reasons that our

legislature enacted the FIPA. But the existence of the FlPA does not inherently

prevent franchisors from increasing prices of the products and services they sell to

their franchisees.


       Brewer disagrees, relying solely on Nelson to support his definition of "fair and

reasonable price." Resp't's Br. at 14. Contrary to Brewer, Nelson does not stand for

the proposition that any markup is impermissible. In Nelson, the franchisee ordered

the supplies locally. 120 Wash. 2d at 385. The supplier then sent the bill to the franchisor,

who marked up the price by about 20 percent and sent that marked-up bill to the

                                           14
Money Mailer, LLC v. Brewer(Wade G.), No. 96304-5


franchisee. Id. The trial court found that this act violated RCW 19.100.180(2)(d) and

granted injunctive relief to the franchisee. Nelson v. Nat'l Fund Raising Consultants,

Inc., 64 Wash. App. 184, 191, 823 P.2d 1165 (1992), rev'd in part and aff'd in relevant

part, 120 Wash. 2d 382. The Court of Appeals, reviewing for abuse of discretion, affirmed

the trial court's injunction. Id. at 188, 194. It issued no broad holding regarding the

impermissibility of markups. Id. at 193.

      Similarly, we did not announce a broad rule that any markup of prices is

impermissible in our own review of Nelson. See 120 Wash. 2d at 392. Rather, we

affirmed the Court of Appeals only with respect to FIFA, reasoning that none of the

arguments made by the franchisor about the meaning of the FIFA were persuasive.

Id. Nelson did not announce or indicate the existence of a general rule prohibiting all

price markups. See id. at 388. Brewer cannot read into Nelson things we did not say.

      Brewer also claims that "[tjhis case is Nelson redux," arguing we must reach

the same result because the facts of the cases are the same. Resp't's Br. at 14. But

this case is not "Nelson redux." As noted above, the Nelson franchisee ordered the

supplies locally, and the franchisor, having received the bill, then marked up the prices

and sent that marked-up bill to the franchisee. 120 Wash. 2d at 385. Unlike Nelson,

Money Mailer paid for the goods directly, or produced them itself, and then sold them

at an increased price to Brewer. Money Mailer, 2018 WL 3156901, at *1-2. Money

Mailer did not mark up the prices of goods that the franchisee had itself ordered, as

occurred in Nelson. See id.] see also Appellant's Answer to Amicus at 15 (correctly

making the same argument). In Nelson, it appears that no value was added to the
product or service; the markup was a pure increase in price of a good that the

                                           15
Money Mailer, LLC v. Brewer(Wade G.), No. 96304-5


franchisee apparently could have obtained on its own, outside of the franchise

relationship. See 120 Wash. 2d at 385.® Here, there might very well have been such

value added that, alongside other factors, justified the markup. We therefore cannot

see this case as "Nelson redux."

           In any event, due to the procedural posture of this case, it is for the fact finder,

not this court, to determine whether the markup here was fair and reasonable. We are

not tasked with resolving whether summary judgment was proper, only with answering

the certified questions presented by the district court—to which we now turn.

  II.      We answer no to each certified question

           We now answer the certified questions. We bear in mind our definition of "fair

and reasonable price," which, restated, is a question of fact regarding what prudent

franchisors and franchisees in similar circumstances would regard as an appropriate

price, paying particular attention to market forces. The answer to both is no.

        A. A franchisee may not rely solely on the price at which the franchisor obtains a
           product or service to establish the "fair and reasonable price"
           The district court has asked, "For purposes of FIPA's prohibition on selling 'to

a franchisee any product or service for more than a fair or reasonable price'

(RCW 19.100.180(2)(d)), may the franchisee rely on the price at which the franchisor

is able to obtain the product or service in the absence of evidence indicating that the

price was not a true market price?" Money Ma/Ver Certification Order at 4. We surmise

that the court asked this question because it had "impliedly found that a franchisee




® We caution, however, that Nelson Is not explicit about this. See Nelson, 120 Wash. 2d at 385. There
may have been other reasons the trial court found the markup unfair or unreasonable. See id.

                                                16
Money Mailer, LLC v. Brewer(Wade G.), No. 96304-5

may generally rely on the price at which a franchisor purchased a particular good or

service to show what the 'fair and reasonable price' for that service is." Id. The district

court had concluded that "[ajbsent some evidence of a special discount or other

indication that the price Money [Mailer] paid was not a market price, the fair and

reasonable costs of the services were established by what Money Mailer was actually

paying for the printing services." Id. at 2. In other words, the district court concluded

that the fair and reasonable price of a good or service under .180(2)(d) is established

by the price the franchisor pays for that good. This question therefore essentially asks,

Is the "fair and reasonable price" inherently the price at which the franchisor obtains

the good? Or, put differently. Is the franchisee entitled to get the good at the same

price the franchisor paid for it? See Allen, 187 Wash. 2d at 701.

       The answer to this question, under the definition of "fair and reasonable price,"

is no. True, a franchisee is free to present whatever evidence it wants and shape its

argument in whatever manner it prefers. It may therefore rely on the price at which the

franchisor obtained the good. But a price is not fair and reasonable under .180(2)(d)

merely because it is the price the franchisor pays. As the definition of "fair and

reasonable price" makes clear, determining whether a price is "fair and reasonable"

takes more into account. The price at which the franchisor obtains a good or service

is not inherently the fair and reasonable price.



'' We could interpret question 1 differently and view it as asking whether, in the absence of other
competent, admissible evidence, the difference between the prices paid and charged is sufficient
to create a question of material fact that would allow the franchisee to overcome summary
judgment. If so, the answer is yes. However, we understand question 1 as asking whether the
price at which the franchisor obtains the good alone establishes the fair and reasonable price, in



                                                17
Money Mailer, LLC v. Brewer(Wade G.), No. 96304-5


       Brewer, even as he argues that the answer to this question is yes, nearly admits

that the price at which the franchisor obtains the goods does not inherently establish

the fair and reasonable price. In oral argument, he noted that "if there is other evidence

[beyond the price at which the franchisor obtained the goods], that can be considered

too"—implying that no such other evidence existed here. Wash. Supreme Court oral

argument, supra, at 26 min., 45 sec. to 26 min., 54 sec. But there was other evidence

here, which the district court concluded was immaterial. See Money Mailer, 2018 WL
3156901, at *3. Indeed, according to the district court. Money Mailer, as part of its

motion for reconsideration, had proffered evidence purporting to show that "Brewer

would likely be unable to obtain printing services on the open market for less than

what Money Mailer was charging him." Money Mailer Certification Order at 2. The

district court concluded that such evidence had no bearing on whether Money Mailer

had violated the FIPA. Id. But as discussed above, such evidence is central to the

question of whether a price is "fair and reasonable." Furthermore, Brewer is wrong is

to assert, without other evidence, that the price paid by the franchisor must be the fair

and reasonable price. See Wash. Supreme Court oral argument, supra, at 26 min.,

45 sec. to 26 min., 54 sec. The FIPA does not support that interpretation.

   B. A franchisor does not violate subsection . 180(2)(d) as a matter of law merely
       by charging a franchisee twice what the franchisor pays for a product or service
       The district court has also asked, "Does a franchisor violate RCW

19.100.180(2)(d) as a matter of law when it charges the franchisee twice what it pays



and of itself. The answer to that is no, for much the same reason: whether a price is fair and
reasonable is a question of fact.


                                             18
Money Mailer, LLC v. Brewer(Wade G.), No. 96304-5


for a product or service?" Money Mailer Certification Order at 4-5. Considering our

definition of "fair and reasonable price," the answer to this question must also be no.

No such per se rule exists because what is "fair and reasonable" is a question of fact.

Thus there may be situations in which a franchisor may charge a franchisee twice

what it paid to acquire a good or service but nevertheless still be charging a fair and

reasonable price. A per se rule does not reflect our law.

       Brewer disagrees. But Brewer's only argument is that Nelson stands for the

existence of this per se rule. As discussed above, Nelson created no such rule.

      At several points. Brewer also insists that the district court's question 2 asks us

to decide whether Money Mailer's price was "fair and reasonable," as a matter of law,

under the facts of this case—not whether a price is per se unfair or unreasonable

when a franchisor charges the franchisee twice what it pays for a product or service.

E.g., Resp't's Br. at 21. Indeed, at oral argument, when explicitly asked whether

Brewer considered this question factual or legal. Brewer answered that it was factual.

Wash. Supreme Court oral argument, supra, at 27 min., 13 sec. to 27 min., 55 sec.

This is incorrect. The district court clearly concluded that as a matter of law, any 100

percent markup violated subsection .180(2)(d). Money Ma/Ver Certification Order at 4.

When the district court asked question 2, it asked whether that conclusion was correct:

that is, whether the district court correctly articulated the law of our state. Nothing in

the district court's certification order indicates the court was asking us whether Money

Mailer's markup itself violated the FlPA as a matter of law.

      Similarly, Brewer accuses Money Mailer of having concealed its price markups

by not disclosing what it paid for the goods, which plays into why Money Mailer's prices

                                           19
Money Mailer, LLC v. Brewer(Wade G.), No. 96304-5

were allegedly unfair and unreasonable. Resp't's Br. at 8, 25; Wash. Supreme Court

oral argument, supra, at 19 min., 17 sec. ("What's at stake is really how transparent

do franchisors have to be? The issue is really can [Money Mailer] maintain these

hidden profit centers . . . ."). It is true that we held in Nelson that disclosure of prices

does not prevent a price from being unfair or unreasonable under subsection

.180(2)(d). Nelson, 120 Wash. 2d at 389. But disclosure of "profit centers" is neither here

nor there for the purposes of answering question 2. We are asked whether ICQ

percent markups are impermissible as a matter of law with respect to subsection

.180(2)(d). Money Ma/Ver Certification Order at 4-5. The answer to question 2 remains

no, irrespective of disclosure.

        In answering question 2 in the negative, we do not hold that whether a price is

"fair and reasonable" can never be resolved as a question of law. "'[W]hen reasonable

minds could reach but one conclusion, questions of fact may be determined as a

matter of law.'" Harvey v. County of Snohomish, 157 Wash. 2d 33, 43, 134 P.3d 216

(2006)(quoting Hartley v. State, 103 Wash. 2d 768, 775,698 P.2d 77(1985)). But, again,

we are not tasked with resolving whether reasonable minds could differ as to whether

Money Mailer's markups were unfair or unreasonable. We are asked to decide only

whether 100 percent markups are always unfair or unreasonable. The answer to that

question is no.

 III.   The parties' remaining arguments are meritless

        Money Mailer argues that subsection .180(2)(d) does not apply because here

the prices of goods were allegedly agreed to at the start of the franchise relationship,

not during it. Appellant's Answer to Amicus at 9. We decline to reach this issue as it

                                            20
Money Mailer, LLC v. Brewer(Wade G.), No. 96304-5


lies beyond the scope of the certified questions. We are asked only about the meaning

of "fair and reasonable price," not whether .180(2)(d) applies to the factual scenario

before us.


       Additionally, Brewer has requested sanctions against Money Mailer, and

Money Mailer has requested we strike portions of Brewer's opening brief. Resp't's Br.

at 27; Appellant's Reply Br. at 17. We deny both motions. Both were made in briefs,

and granting either (or both) would not preclude our reaching the merits of the case.

RAP 17.4(d) (requiring motions made in briefs be those which, if granted, would

prevent our reaching the merits). Equally to the point, both motions lack merit.

                                   CONCLUSION

       We hold that a "fair and reasonable price" in ROW 19.100.180(2)(d) is a

question of fact involving what prudent franchisors and franchisees in similar

circumstances would regard as an appropriate price. The circumstances must take

into account the forces of the market, as described above. We thus answer no to both

of the certified questions. This opinion answers only questions of law, not fact.

Whether Money Mailer violated the FlPA remains a question of fact to be determined

by the district court.




                                          21
Money Mailer, LLC v. Brewer(Wade G.), No. 96304-5




    WE CONCUR.




                             pl:




  "yTZa-ck-i^,

                                                    r
                                              /
                                              /




                                        :22